Citation Nr: 9916525	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a low back disorder 
as secondary to the 
veteran's service connected left ankle disability.

2. Entitlement to service connection for a left hip disorder 
as secondary to the 
veteran's service connected left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In June 1996, the RO denied the veteran's claim of 
entitlement to service connection for a left hip disorder 
secondary to his service connected left ankle disability.  In 
August 1996, the RO denied the veteran's claim of entitlement 
to service connection for a low back disorder secondary to 
the service connected left ankle disability.  


FINDINGS OF FACT

1. The veteran's low back disorder is not etiologically 
related to his left ankle 
disability.

2.  The veteran's left hip disability is not etiologically 
related to his left ankle disability.


CONCLUSION OF LAW

1.  The veteran's low back disorder is not proximately due to 
or the result of his left ankle disability.  38 C.F.R. 
§ 3.310 (1998).

2.  The veteran's left hip disorder is not proximately due to 
or the result of his left ankle disability.  38 C.F.R. 
§ 3.310 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has developed a low back disorder 
and a left hip disorder, both secondary to his service 
connected left ankle disability.  Where a disability is 
proximately due to or the result of a service-connected 
disease or injury, it will also be considered service 
connected.  When service connection is thus established for a 
secondary disorder, the secondary disorder shall be 
considered part of the original disorder.  38 C.F.R. § 3.310.  
Secondary service connection on the basis of aggravation is 
also permitted under 38 C.F.R. § 3.310.  Allen v. Brown, 
7 Vet.App. 439 (1995).

The Board notes that claims for secondary service connection 
must be well grounded.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board initially notes that the veteran has 
submitted such a well-grounded claim.

Low Back Disorder

As mentioned above, the veteran asserts that his service 
connected ankle injury has led to a low back disorder.  He 
contends that the left ankle problems led to an abnormal gait 
with a limp, and that this abnormal gait led to the 
development of a low back disorder.

The medical evidence of record here shows clearly that the 
veteran has a current low back disorder.  He has undergone 
three VA examinations in conjunction with this claim.  In 
November 1997, the veteran reported that he had sustained a 
left ankle injury while in service and that he started to 
have back pain that worsened several years after the 
accident.  The examiner noted that the veteran's range of 
motion of the lumbar spine was significantly decreased but 
his lumbar spine was nontender to palpation.  He also had a 
full range of motion of his left ankle.  X-rays revealed some 
degenerative changes of the lumbar spine, most notably on the 
lateral diffuse throughout his lumbar spine.

The examiner wrote that, given the veteran's full range of 
motion in the left ankle, it was more likely than not that 
the veteran's low back disorder was not related to his left 
ankle disability.  He added, however, that the veteran did 
report left ankle pain and "if [the veteran] does have 
marked abnormality in his gait that is more manifested than 
were visualized today, more likely than not his degenerative 
changes of the lumbar spin were prematurely exacerbated by 
the abnormal gait."  

In July 1996, a VA examiner noted the degenerative joint 
disease of the lumbosacral spine with probable degenerative 
disc disease as well.  The examiner further opined, "this is 
[a] diffuse process affecting his entire lumbosacral spine 
and is probably unrelated to his ankle injury sustained in 
1958."  Clinically, the veteran walked slowly and his gait 
was normal.  No dysfunction of the left ankle was reported.  

The veteran also underwent a VA examination in April 1996 
where he reported back problems secondary to his ankle 
injury.  The examiner found that "the back problem may or 
may not be related to the ankle disorder."  No abnormality 
of the left ankle was noted.  
 
Correspondence from a private physician supports the theory 
that the veteran's left ankle disability is causally linked 
to the veteran's low back disorder.  In letters dated August 
1997 and June 1998, Richard R. Cimpl M. D. wrote that the 
veteran sustained a left ankle injury in 1958.  He opined, 
"because of that injury, the veteran has some on-going 
disability...He also has osteoarthritic change to an extensive 
degree involving his lumbosacral spine."  

While the veteran's claim of entitlement to service 
connection for a low back disorder in this circumstance is 
plausible, the preponderance of the evidence is against a 
finding of entitlement to service connection.  The July 1996 
examiner was unequivocal that the veteran's low back disorder 
was unrelated to his ankle injury in service.  Further, while 
the second VA examiner acknowledged the possibility that an 
abnormal gait could affect the veteran's low back, the 
examiner himself found no evidence that would support a 
finding that the veteran did indeed have such an abnormal 
gait.  The veteran had a full range of motion in his ankle on 
that examination and there was no clinical evidence to 
suggest the ankle effected the veteran's gait.  Further, 
while the Board accepts Dr. Cimpl's opinion as plausible, his 
opinion is not supported by a statement of his rationale nor 
is it supported by accompanying treatment records. 

Therefore, it is the decision of the Board that the 
preponderance of the evidence is against a finding of service 
connection for the veteran's low back disorder.  Therefore, 
the claim must be denied.

Left Hip Disorder

The veteran also asserts that his left hip disorder is linked 
to his service connected left ankle disorder.  He contends, 
as above, that this ankle disorder has led to increasing 
problems with his gait and that this problem has led to a 
left hip disorder.

The veteran clearly has a current diagnosis of a left hip 
disorder.  He underwent a VA examination, as discussed above, 
in November 1997.  The examiner indicated that the veteran 
had a previous left total hip arthroplasty.  The examiner 
noted the veteran's full range of motion in his left ankle 
and opined that this full range of motion indicated that it 
was more likely than not that the left hip condition was not 
related to the left ankle disability.  He, however, allowed 
that if the veteran's gait was abnormally affected by the 
ankle disability, it was more likely than not that his 
degenerative changes of his left hip were prematurely 
exacerbated by his ankle disorder.

The veteran underwent another VA examination in April 1996.  
The examiner addressed the issue of whether the veteran's 
left hip arthritis, developed subsequent to service, was 
related to the ankle injury sustained in service.  The 
examiner noted that x-rays showed a left total hip prosthesis 
without evidence of abnormality.  The examiner ultimately 
opined that "due to the fact that his hip replacement was 
performed so long after his ankle injury it is difficult to 
delineate whether his hip arthritis in secondary to the ankle 
problem."

Dr. Cimpl noted the veteran's 1958 ankle injury and stated 
that, "because of that injury, the veteran has some ongoing 
disability.  Subsequently he had developed arthritis in the 
left hip, necessitating a total hip arthroplasty."  The 
Board has also considered a letter from Joseph M. McClain, 
M.D.  Dr. McClain wrote in June 1998 that he had known the 
veteran for over 20 years and heard of the veteran's problems 
through personal discussions at family/social gatherings.  He 
stated that the veteran underwent hip replacement surgery due 
to degenerative joint disease and, in the doctor's opinion, 
"because of a fractured ankle from many years ago, and 
understanding that his hip will never be 100 percent, it 
would be very difficult for the veteran to be employed 
outside the home."

The RO sought a medical opinion regarding this claim in June 
1996.  The doctor there wrote, "in my professional opinion 
the left hip problem was not due to the fracture of the left 
fibula malleolus in service."  He noted that the x-ray taken 
after the cast was removed showed good healing and that no 
mention of the left ankle problem was noted on separation.  
As his left hip complaints were some 30 years distant from 
separation from service, it was deemed highly unlikely that 
the hip problems and ankle problems were related.  
Furthermore, the physician pointed out that "there is 
widespread evidence of the osteoarthritic process involving 
other areas," than the hip.

Therefore, it is the decision of the Board that the 
preponderance of the evidence is against a finding of 
entitlement to service connection for the veteran's left hip 
disorder.  While Dr. Cimpl attributed the veteran's left hip 
disorder to his left ankle injury in service, he did not 
provide a rationale for his opinion.  There were also no 
treatment records from Dr. Cimpl in this matter.  Further, 
there is no evidence he reviewed the veteran's claims file 
when issuing his opinion.  Also, while Dr. McClain opined 
that the two disorders were related, evidence shows that he 
never actually treated the veteran, he merely heard of the 
veteran's disorder at social gatherings.  Moreover, while the 
VA examiner in November 1997 found that an abnormal gait 
would affect the veteran's left hip, there were no clinical 
findings made at that time that there was such an abnormal 
gait.  Finally, the VA examination opinion of July 1996 in 
unequivocal its opinion that the veteran's left hip disorder 
is the product of a larger osteoarthritic process and not the 
left ankle injury of 30 years prior.  As the examiner 
provided his rationale and obviously reviewed the veteran's 
claim file when making his opinion, this opinion is due 
greater weight.

Therefore, based on the foregoing, it is the decision of the 
Board that the veteran's claim of entitlement to service 
connection for a left hip disorder as secondary to a left 
ankle disability is denied.  The preponderance of the 
evidence is against a finding of entitlement to service 
connection.


ORDER

1. The claim of entitlement to service connection for a low 
back disorder 
secondary to a service connected left ankle disability is 
denied.

2.  The claim of entitlement to service connection for a left 
hip disorder secondary to a service connected left ankle 
disability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

